Appeal from order, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about May 22, 1997, which, in granting petitioner’s application for an order of protection upon a finding that respondent engaged in conduct that constitutes assault in the third degree, also made a finding that “the domestic violence was not unilateral, it was bilateral”, unanimously dismissed, without costs.
Appellant, who prevailed in obtaining an order of protection against respondent by reason of his commission of a family offense, is not an aggrieved party and therefore, the appeal is dismissed. We note, however, that in the absence of a written cross-petition by respondent as required by the Family Court Act to provide petitioner-appellant with notice of her alleged responsibility for incidents of domestic violence, the findings of the trial court on that issue were gratuitous and unauthorized and can be of no dispositive effect in any other litigation between the parties. We further note that the trial court precluded petitioner-appellant from controverting or responding to respondent’s self-serving allegations regarding her conduct. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.